TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00143-CV



                                     In the Matter of C. D. D.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
           NO. J-18537, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




               Following a hearing before the juvenile court, appellant C.D.D. was adjudged to have

engaged in delinquent conduct by committing the offenses of possession of cocaine and marijuana.

See Tex. Health & Safety Code Ann. §§ 481.115, .121 (West Supp. 2002). The juvenile court

ordered him committed to the Texas Youth Commission. C.D.D. gave notice of appeal from the

disposition order. Tex. Fam. Code Ann. § 56.01(c)(1)(B) (West Supp. 2002).

               C.D.D.’s appointed counsel on appeal filed a brief asserting that the appeal is

frivolous. The brief complies with the requirements for such briefs discussed in In Re D.A.S., 973
S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967).

Counsel states that he has diligently examined the record and researched the law applicable to the

facts and issues in the case. Counsel’s brief contains a professional evaluation of the record

demonstrating why there are no meritorious errors to be advanced. A copy of counsel’s brief was

delivered to C.D.D. and to his guardian, and they were advised of their right to examine the appellate

record and to file a pro se brief. A pro se brief was not filed. We have independently reviewed the
record and agree with counsel that the appeal is frivolous. We grant counsel’s motion to withdraw

from the case and affirm the juvenile court’s disposition order.




                                              David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: January 25, 2002

Do Not Publish




                                                 2